     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 1 of 18

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CARLTON DWAYNE FIELDS,                         Case No. 1:18-cv-01545-DAD-JDP
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS TO
                                                        DENY PETITION FOR WRIT OF HABEAS
13               v.                                     CORPUS, DECLINE TO GRANT A
                                                        CERTIFICATE OF APPEALABILITY, AND
14       CALIFORNIA DEPARTMENT OF                       DENY MOTION TO REDUCE
         CORRECTIONS AND                                RESTITUTION
15       REHABILITATION,
                                                        ECF No. 1
16                       Respondent.
17

18           Petitioner Carlton Dwayne Fields, a state prisoner without counsel, seeks a writ of habeas

19   corpus under 28 U.S.C. § 2254. ECF No. 1. Petitioner claims that: (1) his trial counsel was

20   ineffective when he failed to develop and present a drug-induced psychosis theory;1 (2) his trial

21   counsel coerced him into pleading no contest; and (3) the trial court abused its discretion in

22   sentencing. See id. Petitioner also seeks a reduction in his court-ordered restitution. See id. The

23   respondent argues that the Court of Appeal’s rejection of petitioner’s ineffective assistance of

24   counsel claims was reasonable, and that petitioner’s claim of state-law error does not entitle him

25   to relief. See ECF No. 29. For the reasons stated below, we recommend that the court deny the

26   petition.

27
     1
       Although petitioner also claims that his appellate counsel was ineffective, he has identified no
28   factual support for this contention. ECF No. 1. Therefore, we cannot analyze this claim.
                                                        1
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 2 of 18

 1   I.     Background

 2          In 2013, petitioner pleaded no contest to various criminal charges, including mayhem,

 3   battery, assault with a deadly weapon, and criminal threats. ECF No. 1 at 1. He was sentenced to

 4   21 years in prison. Id. We set forth below the facts of the underlying offenses, as stated by the

 5   California Court of Appeal. A presumption of correctness applies to these facts. See 28 U.S.C.

 6   § 2254(e)(1); Crittenden v. Chappell, 804 F.3d 998, 1010-11 (9th Cir. 2015).

 7
                    Case No. F11903982
 8
                    In May through July 2011, Jane Doe lived on and off with Fields in
 9                  an apartment in Fresno. On the evening of July 2, 2012, she and
                    Fields argued because Fields believed she had been unfaithful to
10                  him. During the argument, Fields repeatedly threatened to kill her
                    as he paced back and forth from the living room to the kitchen
11                  holding a cake knife. At one point, Fields touched Doe on the
                    stomach with the knife. Eventually, Doe left the apartment and
12                  Fields followed her outside where they continued arguing. Fields
                    then lifted Doe off the ground and slammed her on the ground.
13                  Afterwards, Doe walked back to the apartment to get her
                    belongings to leave but wound up staying there. The following
14                  morning Fields and Doe continued arguing and Fields punched Doe
                    in her right eye, which caused her eye to go blind. Fields also
15                  grabbed Doe by the neck and slapped her on the face. Prior to these
                    incidents, Fields had assaulted Doe on four or five other separate
16                  occasions.
17                  On July 3, 2011, Fresno Police Officer Leonard Turk arrested
                    Fields and transported him to the Fresno County Jail. While Turk
18                  used a computer in the patrol car to type out an arrest report, Fields
                    kept asking for water. Turk told Fields to calm down and he would
19                  get Fields some water as soon as they entered the jail. Fields told
                    the officer that if he did not get him some water, he was going to
20                  kick the patrol car’s window out. He then began kicking a rear
                    window on the patrol car, damaging it.
21
                    The Psychological Evaluations
22

23                  On August 17, 2011, after an issue arose regarding Fields’s mental
                    competence, the court suspended criminal proceedings and
24                  appointed Drs. Howard Terrell and Paula Willis to evaluate Fields.
                    Dr. Terrell examined Fields on August 22, 2011. In his written
25                  evaluation, Dr. Terrell described Fields as appearing to be “floridly
                    psychotic.” Dr. Terrell diagnosed Fields with nonspecific
26
                    psychosis and cocaine abuse that was in institutional remission. He
27                  recommended the court find Fields mentally incompetent.
                    On August 25, 2011, Dr. Paula Willis evaluated Fields. Fields did
28                  not indicate to Dr. Willis that he had a history of mental disorders.
                                                       2
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 3 of 18

 1               Dr. Willis noted that although Fields claimed he heard voices, he
                 did not exhibit any outward signs of psychosis, his jail records did
 2               not indicate he ever exhibited psychotic symptoms, and Fields’s
 3               thought processes appeared clear, well organized and without
                 delusional content. Dr. Willis administered the Miller Forensic
 4               Assessment of Symptoms Test (M-FAST) to Fields, which is used
                 as a screening tool for malingering symptoms of mental illness. Dr.
 5               Willis found that some of the symptoms Fields claimed he was
                 experiencing indicated he was feigning mental illness and most of
 6               his responses were inconsistent with a true clinical disorder. She
 7               concluded that Fields was suffering from substance abuse, that if he
                 suffered any psychotic episodes they may have been induced by
 8               illicit drug use, and that there was no evidence that he suffered from
                 a thought disorder while not under the influence of drugs.
 9
                 On September 21, 2011, the court appointed Dr. Stephen
10
                 Pointkowski to examine Fields. During his subsequent examination
11               of Fields, Dr. Pointkowski noted that “[j]ail psychiatric records
                 reflected no credible psychotic symptoms and a pattern of
12               manipulation.” Although Fields initially stated that he continuously
                 experienced auditory hallucinations, he later described them as
13               intermittent. Additionally, although Fields claimed to have been
                 experiencing auditory hallucinations throughout the interview, at no
14
                 time did he appear distracted or to be responding to internal stimuli.
15               In concluding that Fields was probably competent to stand trial, Dr.
                 Pointkowski wrote, “In all likelihood, Mr. Fields feigned psychotic
16               symptoms and ignorance about legal terminology and processes.”
                 Dr. Pointkowski also diagnosed Fields with “malingering
17               (provisional).”
18               On October 24, 2011, the court found Fields competent and
                 reinstated criminal proceedings.
19

20               On February 23, 2012, after an issue regarding Fields’s competency
                 again arose, the court suspended criminal proceedings and it
21               appointed Drs. Harold Seymour and Robert Taylor to examine
                 Fields.
22

23               On March 16, 2012, Dr. Taylor examined Fields. During the
                 interview, Fields appeared to be having an intense interaction with
24               an imaginary woman. However, he appeared surprisingly calm,
                 unlike a person experiencing a genuine hallucination where the
25               imaginary person was tormenting him.
26               Dr. Taylor administered the M-FAST to Fields and he earned a total
27               score of 12, which is a level of performance consistent with
                 malingering psychiatric illness. On the Inventory of Legal
28               Knowledge (ILK) test, Fields scored significantly below what is
                                                    3
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 4 of 18

 1               expected by chance and this provided compelling evidence that
                 Fields was feigning deficits in legal knowledge.
 2

 3               In reviewing Fields’s jail psychiatric services (JPS) records, Dr.
                 Taylor noted that Fields had not exhibited psychotic or manic
 4               symptoms to JPS staff and his thought processes had been intact
                 and linear. The JPS records also indicated that Fields had a
 5               minimal history of psychiatric treatment that had occurred
                 exclusively while incarcerated whereas people who genuinely
 6               suffer psychotic symptoms typically have a lengthy history of
 7               psychiatric treatment and hospitalizations. Dr. Taylor further noted
                 that Fields claimed he was unable to remember where he was born,
 8               his name, his parents’ names or his last employment, that Fields
                 would have to be suffering from severe dementia in order for these
 9               claims to be credible, and that he did not have a history of such a
                 severe neurological impairment. Dr. Taylor concluded that Fields
10
                 was malingering psychotic and manic symptoms and recommended
11               the court find him competent to stand trial.

12               Dr. Seymour also evaluated Fields on March 16, 2012. Dr.
                 Seymour noted that Fields’s thought process was disorganized and
13               that he was experiencing auditory and tactile hallucinations. Dr.
                 Seymour diagnosed Fields with cocaine dependence, in institutional
14
                 remission, marijuana abuse, in institutional remission, and
15               psychotic disorder not otherwise specified, and he ruled out
                 substance induced psychotic disorder. Dr. Seymour noted that
16               tactile hallucinations are commonly associated with cocaine
                 dependency and he recommended that the court find Fields not
17               competent to stand trial.
18
                 On March 22, 2012, the court ordered that Fields again be evaluated
19               by Dr. Terrell.

20               On March 24, 2012, Dr. Terrell met with Fields for about eight
                 minutes at the jail because Fields was extremely uncooperative.
21               Fields fluctuated from laughing and giggling in a hilarious manner
22               to clenching his fist and making angry hostile statements in a
                 manner suggestive of a psychotic individual who was about to
23               become explosively violent. Based on this short encounter, Dr.
                 Terrell diagnosed Fields with a psychotic disorder, NOS, and he
24               recommended that the court find Fields not competent to stand trial.
25               On April 26, 2012, the court found Fields incompetent to stand
26               trial.

27               On June 1, 2012, the court committed Fields to Atascadero State
                 Hospital and he was admitted there on August 2, 2012. In the
28               admission report, psychiatrist Aliuddin Khaja, M.D., noted that
                                                    4
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 5 of 18

 1               Fields reported symptoms that were not typical for psychiatrically
                 ill patients. Dr. Khaja also noted that Fields’s memory/cognitive
 2               deficits and his spelling and mathematical skills did not seem to
 3               correspond to his reported education level and were not consistent
                 with a mentally ill patient. Fields’s initial diagnosis was
 4               malingering, polysubstance dependence, and antisocial personality
                 disorder.
 5
                 Dr. B. Tehrani subsequently performed a malingering evaluation
 6               using . . . measures that were intended to detect malingering. Three
 7               of these measures indicated Fields was feigning or exaggerating
                 symptoms. Further, the level of psychiatric impairment reported by
 8               Fields would generally be observed in a patient who was floridly
                 psychotic and had major neurological or intellectual impairment or
 9               amnesiac disorder at the same time. However, Fields’s history and
                 presentation were not consistent with someone with that level of
10
                 impairment and he was able to function without difficulty and get
11               his needs met on a daily basis in his unit.

12               The results of the SIRS also indicated malingering because “Fields
                 endorsed an unlikely number of symptoms with extreme or
13               unbearable severity suggesting a strong likelihood he was
                 exaggerating the severity of his impairment” and “[a]ccording to his
14
                 test scores, he endorsed probable and definite feigning.” Further,
15               his performance on the ILK indicated a below chance performance,
                 which implicated feigned deficits in legal knowledge.
16
                 An assessment report by the hospital filed on September 12, 2012,
17               noted the observations and conclusions of Drs. Khaja and Tehrani
                 and it reviewed the reports of the other doctors who examined
18
                 Fields. The report also noted that unit staff and Fields’s treatment
19               team had not observed Fields exhibiting any overt psychiatric
                 symptoms and that his behavior appeared to be well organized and
20               due to manipulative personality traits and not from a genuine
                 thought or mood disorder. Additionally, Fields’s behavior was goal
21               oriented and not impulsive or disorganized as would be true of a
22               person with a genuine thought disorder. Based on the
                 psychological tests and inconsistencies in Fields’s behavior, the
23               treatment team diagnosed Fields with malingering. The report
                 recommended that Fields be “returned to court as competent to
24               stand trial.”
25               On September 19, 2012, the court considered the report from
26               Atascadero State Hospital, found Fields competent, and reinstated
                 criminal proceedings.
27

28
                                                   5
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 6 of 18

 1               Fields’s Plea and Sentencing
 2               On December 12, 2012, the district attorney filed a first amended
 3               information charging fields with inflicting corporal injury on a
                 cohabitant with a prior conviction (count 1/§ 273.5, subd. (e)(1)),
 4               mayhem (count 2/§ 203), battery with serious bodily injury (count
                 3/§ 243, subd. (d)), assault with a deadly weapon (count 4/§ 245,
 5               subd. (a)(1)), criminal threats (count 5/§ 422), and misdemeanor
                 vandalism (count 6/§ 594, subd. (a)(2)). The information also
 6               alleged a great bodily injury enhancement involving domestic
 7               violence in count 1 (§ 12022.7, subd. (e)), a serious felony
                 enhancement (§ 667, subd. (a)), a prior prison term enhancement (§
 8               667.5, subd. (b)), and that Fields had a prior conviction within the
                 meaning of the three strikes law (§ 667, subds. (b)-(e)). That same
 9               day, Fields pled no contest to the six counts and admitted the
                 enhancements and the three strikes allegations.
10

11               On January 22, 2013, defense counsel filed a sentencing
                 memorandum arguing, in pertinent part, that the court should strike
12               the three strikes allegations because: 1) Fields’s criminal conduct
                 resulted from substance abuse; 2) Drs. Seymour and Terrell
13               diagnosed Fields as suffering from a mental condition that
                 significantly reduced his culpability for his offenses; and 3) Fields
14
                 had never received any treatment for his psychiatric problems.
15
                 On January 29, 2013, at Fields’s sentencing hearing, the court
16               granted the defense’s request to take judicial notice of the prior
                 psychological evaluations that were performed on Fields. The court
17               also noted that it had reviewed those reports including the one from
                 Atascadero State Hospital. Defense counsel argued that Fields’s
18
                 recent criminal activity stemmed from a mental or psychotic
19               disorder that decreased his culpability and he asked the court to
                 grant Fields probation or, alternatively, strike his strike conviction.
20               The court denied both requests.
21               Thereafter, in case No. F11903982, the court struck the prior prison
22               term enhancement in that case and sentenced Fields to an aggregate
                 18-year-term.
23
                 In case No. F09905868, after finding that Fields violated his
24               probation based on his plea to the charges in case No. F11903982,
                 the court lifted the stay on the previously imposed sentence and
25               imposed a consecutive one-year term in that case, bringing his total
26               aggregate term in both cases to 19 years.

27               After the court sentenced him, Fields complained that the court was
                 not taking his drug problem into consideration, stating:
28
                                                    6
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 7 of 18

 1                    “My only argument in my own defense at this point is I don’t feel
                      the Court is taking into consideration the drug problem. Not the
 2                    mental problem. Clearly I could not speak to the Court as I am
 3                    today if I had some substantial mental health problem. The Court
                      found me incompetent to stand trial because of my behavior. But
 4                    the drug problem I don’t feel is being taken into ... strong enough
                      consideration. I personally know, despite what the People feel
 5                    about me, I know who I am, I know what I’m capable of, and I
                      know that my problems that I suffered from were drug problems.”
 6

 7   See People v. Fields, No. F066617, 2014 Cal. App. Unpub. LEXIS 7029, at *3-16 (Cal. Ct. App.
 8   Oct. 2, 2014).

 9          In its decision of petitioner’s second appeal, the Court of Appeal supplemented its opinion

10   with the following:

11                    Appellate Opinion
12                    On October 2, 2014, this court filed an unpublished opinion in
13                    Fields’s appeal from his convictions and sentence in case Nos.
                      F11903982 and F09905868. We rejected his argument that the
14                    court abused its discretion when it denied his request to dismiss the
                      prior strike conviction or place him on probation:
15
                      “Fields’s probation report indicates that Fields had a dismal
16                    criminal record that began in 1996 when he was convicted of
17                    exhibiting a deadly weapon other than a firearm. In 2000 he was
                      convicted of being drunk in public and resisting arrest, in 2001 of
18                    battery on a spouse, in 2005 of assault with a deadly weapon and
                      child abuse, in 2008 of battery on a cohabitant, and in 2009 of
19                    possession of a controlled substance.
20
                      “Additionally, he served a prison term on his assault conviction,
21                    violated his parole for that offense once, and committed his most
                      recent offenses while on probation for possession of cocaine base.
22                    Further, his assault and child endangerment offenses involved
                      Fields chasing and ramming his car into one driven by his ex-
23                    girlfriend with her male friend and two children ages one and three
                      inside as both cars traveled at a high rate of speed. The chase ended
24
                      when Fields clipped the rear of his ex-girlfriend’s car while
25                    traveling approximately 85 miles an hour causing her car to spin
                      two times and flip three times. The court could reasonably
26                    conclude from Fields’s prior record, which appeared to be
                      escalating in violence, and the circumstances of his brutal attack on
27                    victim Doe that left her blind in one eye, that Fields should not be
                      deemed to be outside the spirit of the three strikes law.
28
                                                         7
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 8 of 18

 1
                 “Moreover, there is no merit to Fields’s contention that he was
 2               suffering from drug psychosis syndrome and that the court failed to
 3               give full weight to this factor. In ruling on Fields’s Romero motion,
                 the court considered numerous reports of psychological evaluations
 4               that were performed on Fields. The court’s conclusion that Fields
                 was malingering his mental symptoms was supported by several of
 5               these reports and by Fields’s admission at his sentencing hearing
                 that he did not have any ‘substantial mental health problem.’
 6               Additionally, Fields did not claim he was suffering from any type
 7               of psychosis or other mental illness when he committed any of his
                 offenses that involved violence. Accordingly, we conclude the
 8               court did not abuse its discretion when it denied Fields’s Romero
                 motion.”
 9
                 This court also rejected Fields’s argument that his defense counsel
10
                 was prejudicially ineffective for failing to investigate his purported
11               psychotic condition, because the expert reports had concluded he
                 was feigning psychotic symptoms.
12
                 Resentencing Hearing
13
                 On March 24, 2015, Judge Harrell convened the resentencing
14
                 hearing and stated the matter had been remanded to correct Fields’
15               sentence so it would comply with section 654, and recalculate his
                 presentence custody credits.
16
                 The court stated that the original sentence was based on Fields’s
17               criminal history and his conduct in this case. It intended to correct
                 Fields’s sentence but it would not otherwise impose a lesser term.
18
                 Defense counsel advised the court that Fields wanted “all rights he
19               had at the previous sentencing hearing,” including “a probation
                 report, a psychological evaluation, and appointment of experts for
20               new psychological evaluations.” Fields also wanted to withdraw
                 his plea because of his alleged mental condition. The prosecutor
21               objected to these requests, and argued there was no basis to
22               withdraw his plea.

23               The trial court denied Fields’s requests. “First concerning the
                 request for a resentencing report, or a new probation report, the
24               Court does not see the need for that. The Court of Appeal made it
                 very clear in their opinion the issues that this Court must address.
25               They even address the issue of presentencing credits that the
26               probation report neglected to bring to the Court or counsel’s
                 attention. So the Court sees no need for a new sentencing report.”
27
                 The court also found Fields was previously evaluated by experts
28               during the competency proceedings, it had considered those reports,
                                                   8
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 9 of 18

 1                 and he was not entitled to a new psychological evaluation. The
                   court found a motion to withdraw his plea was untimely.
 2

 3                 The court’s findings and orders

 4                 The court said it had reviewed the original probation report, and
                   read the appellate opinion. The court also took into consideration
 5                 the numerous psychological evaluations prepared prior to his plea.
                   The court believed that no one spoke on Fields’ behalf at the first
 6                 sentencing hearing. It acknowledged Fields now had a strong
 7                 support system but further stated: “The difficult concept for the
                   Court to deal with is that it seems other people suffer as a result of
 8                 his issues, not once, not even twice, but several times, based upon
                   the criminal history.” The court understood it had discretion to
 9                 select a term other than the aggravated term, but selected the
                   aggravated term because of Fields’s criminal history and the
10
                   viciousness of the crime. The court reaffirmed the findings it made
11                 at the original sentencing hearing about the seriousness of Fields’s
                   offenses. The court declined to impose lesser terms “and run the
12                 risk of having someone else being hurt as significantly as the victim
                   in this case.” The court noted that Fields had been given an
13                 opportunity when he was previously placed on probation and
                   parole, but that “did not bear any fruit whatsoever,” and when this
14
                   case occurred, he “did or nearly did put a woman’s eye out.”
15                 The court imposed the aggravated term of eight years for the
                   mayhem count, doubled because of the strike prior, for a term of 16
16                 years for the principal term in case number F11903982. The term
                   of imprisonment on the remaining felony counts was stayed
17                 pursuant to section 654. Fields was sentenced to time served for the
                   misdemeanor vandalism count. The trial court also imposed a five-
18
                   year term for the prior serious felony conviction but stayed the prior
19                 prison term enhancement. The total term imposed was 21 years in
                   prison.
20
                   In case No. F09905868 the trial court reduced the conviction to a
21                 misdemeanor pursuant to Proposition 47 and sentenced Fields to
                   time served.
22

23   People v. Fields, No. F071381, 2016 Cal. App. Unpub. LEXIS 6050, at *2-16 (Cal. Ct. App.

24   Aug. 18, 2016).

25   II.    Discussion

26          a.     Standard of Review

27          A federal court may grant habeas relief when a petitioner shows that his custody violates

28   federal law. See 28 U.S.C. §§ 2241(a), (c)(3), 2254(a); Williams v. Taylor, 529 U.S. 362, 374-75
                                                      9
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 10 of 18

 1    (2000). Section 2254 of Title 28, as amended by the Antiterrorism and Effective Death Penalty

 2    Act of 1996 (“AEDPA”), governs a state prisoner’s habeas petition. See Harrington v. Richter,

 3    562 U.S. 86, 97 (2011). To decide a § 2254 petition, a federal court examines the decision of the

 4    last state court that issued a reasoned opinion on petitioner’s habeas claims, see Wilson v. Sellers,

 5    138 S. Ct. 1188, 1192 (2018). In general, § 2254 requires deference to the state-court system that

 6    produced the petitioner’s conviction and sentence.

 7           Under AEDPA, a petitioner may obtain relief on federal habeas claims that have been

 8    “adjudicated on the merits in state court proceedings” only if the state court’s adjudication

 9    resulted in a decision (1) “contrary to, or involved an unreasonable application of, clearly

10    established Federal law, as determined by the Supreme Court of the United States” or (2) “based

11    on an unreasonable determination of the facts in light of the evidence presented in the State court

12    proceeding.” 28 U.S.C. § 2254(d); Murray v. Schriro, 882 F.3d 778, 801 (9th Cir. 2018). A state

13    court’s decision is contrary to clearly established federal law if it reaches a conclusion “opposite

14    to” a holding of the United States Supreme Court or a conclusion that differs from the Supreme

15    Court’s precedent on “materially indistinguishable facts.” Soto v. Ryan, 760 F.3d 947, 957 (9th

16    Cir. 2014) (citation omitted). The state court’s decision unreasonably applies clearly established

17    federal law when the decision has “no reasonable basis.” Cullen v. Pinholster, 563 U.S. 170, 188

18    (2011). An unreasonable determination of facts occurs when a federal court is “convinced that an

19    appellate panel, applying the normal standards of appellate review, could not reasonably conclude

20    that the finding is supported by the record.” Loher v. Thomas, 825 F.3d 1103, 1112 (9th Cir.
21    2016). A federal habeas court has an obligation to consider arguments or theories that “could

22    have supported a state court’s decision.” See Sexton v. Beaudreaux, 138 S. Ct. 2555, 2557 (2018)

23    (quoting Harrington v. Richter, 562 U.S. 86, 102 (2011)). One rule applies to all state prisoners’

24    petitions adjudicated on the merits: the petitioner must show that the state court’s decision is “so

25    lacking in justification that there was an error well understood and comprehended in existing law

26    beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.
27           If obtaining habeas relief under § 2254 is difficult, “that is because it was meant to be.”

28    Richter, 562 U.S. at 102. As the Supreme Court has put it, federal habeas review “disturbs the
                                                        10
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 11 of 18

 1    State’s significant interest in repose for concluded litigation, denies society the right to punish

 2    some admitted offenders, and intrudes on state sovereignty to a degree matched by few exercises

 3    of federal judicial authority.” Id. at 103 (citation omitted). Our habeas review authority serves as

 4    a “guard against extreme malfunctions in the state criminal justice systems, not a substitute for

 5    ordinary error correction through appeal.” Id. at 102-03 (emphasis added).

 6           As petitioner has entered a plea, his habeas review is limited in scope. Generally, a

 7    petitioner may not collaterally attack alleged pre-plea constitutional violations if he enters a

 8    voluntary and intelligent guilty plea. See Tollett v. Henderson, 411 U.S. 258, 265-67 (1973);

 9    Journigan v. Duffy, 552 F.2d 283, 287 (9th Cir. 1977).2 However, a petitioner may challenge the

10    voluntary and intelligent character of the guilty plea or counsel’s ineffectiveness in advising the

11    petitioner to enter a plea. See Tollett, 411 U.S. at 267; Journigan, 552 F.2d at 287 n.6.

12           This court reviews the last reasoned opinions—in this case, that of the Court of Appeal on

13    petitioner’s ineffective assistance of counsel claims and that of the state superior court on

14    petitioner’s sentencing claim.3 Because petitioner’s claims were rejected on the merits, the

15    deferential standard of § 2254 applies to his claims.

16           b.      Ineffective Assistance of Counsel

17           A doubly deferential standard governs a federal habeas petitioner’s claim of ineffective

18    assistance of counsel. The two-step inquiry from Strickland v. Washington guides the analysis for

19    an ineffective-assistance-of-counsel claim. See 466 U.S. 668, 687 (1984). First, a criminal

20    defendant must show some deficiency in performance by counsel that is “so serious that counsel
21    was not functioning as the counsel guaranteed the defendant by the Sixth Amendment.” Id.

22    Second, the defendant must show that the deficient performance caused him prejudice. Id. This

23
      2
        In California, a no contest plea to a felony charge is “considered the same as a plea of guilty”
24    and has the same legal effect as a guilty plea “for all purposes.” Cal. Penal Code § 1016; see
      Jennings v. Mukasey, 511 F.3d 894, 896 n.1 (9th Cir. 2007).
25    3
        The California Supreme Court summarily rejected all petitioner’s claims. “[W]hen the relevant
26    state-court decision on the merits . . . does not come accompanied with . . . reasons [for its
      decision,] . . . the federal court should ‘look through’ the unexplained decision to the last related
27    state-court decision that does provide a relevant rationale. It should then presume that the
      unexplained decision adopted the same reasoning.” Ylst v. Nunnemaker, 501 U.S. 797, 802
28    (1991).
                                                          11
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 12 of 18

 1    requires petitioner to show “that counsel’s errors were so serious as to deprive [the petitioner] of a

 2    fair trial.” Id. On habeas review, when filtered through Section 2254(d)’s fairminded-jurist

 3    standard, the Strickland requirements become even more deferential, and we must ask “whether

 4    there is any reasonable argument that counsel satisfied Strickland’s deferential standard.”

 5    Richter, 562 U.S. at 105. If there is even one reasonable argument that counsel did not violate the

 6    Strickland standard—even if the state court has not identified the argument—then the petitioner

 7    cannot obtain habeas relief. See id. at 106.

 8                   1.      Drug-induced Psychosis

 9           Petitioner argues that his trial counsel was ineffective because he failed to fully investigate

10    and present mitigating evidence at sentencing that he was suffering from drug-induced psychosis

11    at the time of the crime. ECF No. 1 at 5. The Court of Appeal found that petitioner’s counsel’s

12    actions were reasonable because there was no evidence in the record that petitioner was suffering

13    from drug-induced psychosis at the time of the crimes. See Fields, 2014 Cal. App. Unpub.

14    LEXIS 7029, at *20-24. The California Supreme Court summarily denied review. ECF No. 29 at

15    19.

16           First, petitioner’s claim fails as a factual matter because his counsel raised drug-induced

17    psychosis as a mitigating factor at sentencing. Petitioner’s counsel filed a sentencing

18    memorandum that argued that the court should strike the three strikes allegations because

19    petitioner’s substance abuse and mental conditions reduced his culpability for his offenses. Id. at

20    *13. Counsel argued at sentencing that petitioner’s “recent criminal activity does stem from some
21    sort of mental disorder or psychotic disorder,” and that petitioner “was not somebody who was in

22    control of his actions at the time of what he did.” ECF No. 30-8 at 64-65. Counsel specifically

23    stated, “my client is asking me to take into consideration the drug-induced psychosis at the time

24    of the crime . . . I have asked the court to put that in the probation report. And we are asking the

25    court to take that into consideration, if that has not already been taken into consideration.” Id. at

26    68. The court then stated it considered “whatever mental issues may exist for Mr. Fields, as well
27    as drug use.” Id. at 73.

28
                                                         12
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 13 of 18

 1              Second, to the extent that petitioner argues that his counsel’s performance was deficient

 2    for a failure to fully investigate drug-induced psychosis, his claim also fails. An attorney’s

 3    “strategic choices made after thorough investigation of law and facts relevant to plausible options

 4    are virtually unchallengeable and strategic choices made after less than complete investigation are

 5    reasonable precisely to the extent that reasonable professional judgments support the limitations

 6    on investigation.” Strickland, 466 U.S. at 690-91. A “particular decision not to investigate must

 7    be directly assessed for reasonableness in all the circumstances, applying a heavy measure of

 8    deference to counsel’s judgments.” Id. at 691. “When a defendant has given counsel reason to

 9    believe that pursuing certain investigations would be fruitless or even harmful, counsel’s failure

10    to pursue those investigations may not later be challenged as unreasonable.” Id. Reasonableness

11    turns on whether the evidence known to the attorney at the time the decision was made would

12    have led a reasonable attorney to investigate further. See Wiggins v. Smith, 539 U.S. 510, 527

13    (2003).

14              Here, although there is evidence in the record that petitioner suffers from mental health

15    and substance abuse issues, there was little or no evidence in the record that petitioner was

16    suffering from a drug-induced psychosis at the time of the crime. Petitioner was evaluated by

17    seven different doctors, four of whom found him to be malingering. See Fields, 2014 Cal. App.

18    Unpub. LEXIS 7029, at *5-9. A fifth doctor did not conclude that petitioner was malingering, but

19    her findings were consistent with malingering. Id. at *6. Although two doctors found that

20    petitioner suffered from psychosis, neither found that he suffered from drug-induced psychosis
21    and one specifically ruled out drug-induced psychosis. Id. at *5-6. At sentencing, the trial court

22    found it significant that many of the doctor’s reports stated that petitioner was malingering. ECF

23    No. 30-8 at 61-62. Moreover, petitioner himself did not raise drug-induced psychosis at

24    sentencing, but rather stated that he had “drug problems.” Id. at 80. Petitioner stated that

25    although he was “heavily on crystal meth and cocaine and alcohol” at the time of the crime, he

26    believed that the victim was injured severely “due to [his] actions.” Id. at 31-32.
27              We cannot find that the counsel’s actions fell below the standards set by Strickland. The

28    dearth of evidence in the record supporting a theory of drug-induced psychosis coupled with
                                                          13
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 14 of 18

 1    petitioner’s own statements at sentencing demonstrate that any decision by counsel to forego in-

 2    depth investigation of drug-induced psychosis was reasonable. Moreover, counsel himself raised

 3    drug-induced psychosis at sentencing. Because the Court of Appeal’s decision was not contrary

 4    to or an unreasonable application of clearly established United States Supreme Court authority, or

 5    based on an unreasonable determination of the facts, petitioner’s claim does not merit habeas

 6    relief.

 7                     2.      Coerced Plea

 8              Petitioner claims that his trial counsel’s advice led him involuntarily to enter a plea of no

 9    contest. ECF No. 1 at 12. Petitioner specifically claims that his trial counsel was coercive when

10    the attorney refused to enter a plea of guilty by insanity, as requested by petitioner, and when his

11    counsel advised petitioner that the plea of no contest might lead to a more lenient sentence. Id. at

12    12-13. On collateral review, the state superior court denied the claim on the merits, finding that

13    trial counsel acted reasonably, and the California Supreme Court summarily denied relief. ECF

14    No. 29 at 21-22.

15              A guilty plea must be intelligent, voluntary, and “done with sufficient awareness of the

16    relevant circumstances and likely consequences.” Brady v. United States, 397 U.S. 742, 748,

17    (1970); Boykin v. Alabama, 395 U.S. 238, 242 (1969). The plea should “represent a voluntary

18    and intelligent choice among the alternative choices of action open to the defendant.” Parke v.

19    Raley, 506 U.S. 20, 29 (1992). “Where . . . a defendant is represented by counsel during the plea

20    process and enters his plea upon the advice of counsel, the voluntariness of the plea depends on
21    whether counsel’s advice ‘was within the range of competence demanded of attorneys in criminal

22    cases.’” Hill v. Lockhart, 474 U.S. 52, 56 (1985) (quoting McMann v. Richardson, 397 U.S. 759,

23    771 (1970)). “It is only when the lawyer’s errors were ‘so serious that counsel was not

24    functioning as the counsel guaranteed . . . by the Sixth Amendment’ that Strickland’s first prong

25    is satisfied.” Buck v. Davis, 137 S. Ct. 759, 775 (2017) (quoting Strickland, 466 U.S. at 687). A

26    petitioner “must show that there is a reasonable probability that, but for counsel’s errors, he
27    would not have pleaded guilty.” Hill, 474 U.S. at 59.

28
                                                           14
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 15 of 18

 1            Here, there is no evidence that petitioner’s counsel’s actions fell below the Strickland

 2    standard. Counsel’s advice before the plea hearing regarding leniency was well within the range

 3    of competent legal representation. See Naranjo v. Kernan, No. 15CV2666 AJB (BGS), 2017

 4    U.S. Dist. LEXIS 51549, at *27 (S.D. Cal. Apr. 4, 2017) (finding no deficiency where counsel

 5    advised petitioner that a rejection of the plea offer and subsequent conviction might lead to a life

 6    sentence); Brady, 397 U.S. at 751 (A guilty plea is not compelled “whenever motivated by the

 7    defendant’s desire to accept the certainty or probability of a lesser penalty rather than face a wider

 8    range of possibilities extending from acquittal to conviction and a higher penalty authorized by

 9    law for the crime charged.”).

10            At the plea hearing, petitioner’s counsel expressed that he did not doubt petitioner’s

11    mental competency to proceed with the plea hearing, but did alert the court that the petitioner

12    “had some things he wanted to tell” the court. ECF No. 30-8 at 19-20. Petitioner’s trial counsel

13    explained to the court that petitioner had not taken his medication that morning, but that petitioner

14    had told him it “does not affect what he is about to do today.” Id. at 23. The trial court asked

15    petitioner a series of questions to ensure that the plea was knowing and voluntary, and all of

16    petitioner’s answers indicated that he was aware of the decision he was making. The trial court

17    specifically asked petitioner, “Are you entering this plea knowingly and voluntarily?” to which

18    petitioner answered, “Yes, I am.” ECF No. 30-8 at 24-38. Petitioner stated, “I would have to say

19    I understand what I’m pleading myself—exposing myself to, yes, I do.” Id. at 33. After he

20    entered his plea, petitioner thanked the court, saying “I would just like to thank you, because you
21    helped me, you know, understand a lot of things . . . it was clear when you presented it to me.”

22    Id. at 40.

23            Although petitioner claims the he “informed counsel that he wished to plead guilty by

24    reason of insanity” and “counsel refused to enter that plea,” ECF No. 1 at 13, there is no evidence

25    in the record that petitioner’s counsel prevented petitioner from speaking freely to the judge at

26    any time during the hearing. In the event that petitioner’s counsel advised him that a plea of
27    guilty by reason of insanity would be against his interest, such advice would have only served to

28
                                                        15
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 16 of 18

 1    assist petitioner in reaching his decision. Ultimately, it was petitioner who entered his plea of no

 2    contest, and it appears that this plea was knowing and voluntary.

 3           Petitioner has not pointed to any specific actions or failures to act by his trial counsel that

 4    would lead us to believe his attorney’s performance fell below constitutional standards. Because

 5    the state superior court’s decision was not contrary to or an unreasonable application of clearly

 6    established United States Supreme Court authority, or based on an unreasonable determination of

 7    the facts, petitioner’s claim does not merit habeas relief.

 8           c.      Sentencing Decisions

 9           Petitioner claims that the trial court abused its discretion when it refused to grant his

10    Romero motion and therefore refused to strike his prior conviction for sentencing purposes.4 ECF

11    No. 1 at 15. He specifically argues that the trial court erred when it did not consider mitigating

12    factors in denying the Romero motion, such as petitioner’s mental health. Id. Petitioner also

13    contends that the trial court abused its discretion at his resentencing hearing when it imposed a

14    harsher sentence than his original sentence, failed to consider his good behavior in prison as a

15    mitigating factor, and rejected his request for a supplemental probation report. Id. at 20. The

16    Court of Appeal denied these claims on the merits, finding no abuse of discretion in the trial

17    court’s decisions, and the Supreme Court summarily denied review.5 ECF No. 29 at 24.

18           When a state courts rests its decision on its interpretation of state law, we are bound by

19    that court’s decision. See Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Estelle v. McGuire, 502

20    U.S. 62, 71-72 (1991) (“Federal habeas relief does not lie for errors of state law.”). Habeas relief
21    is unavailable for alleged errors in the interpretation or application of state sentencing laws by

22    either a state trial court or appellate court. See Souch v. Schaivo, 289 F.3d 616, 623 (9th Cir.

23    2002). So long as a state sentence “is not based on any proscribed federal grounds such as being

24    cruel and unusual, racially or ethnically motivated, or enhanced by indigency, the penalties for

25    4
        A Romero motion is a request to the trial court to strike prior felony convictions in a case
26    brought under California’s three strikes law. See People v. Superior Court (Romero), 13 Cal. 4th
      497, 508 (Cal. 1996).
27    5
        The Court of Appeal rejected petitioner’s claims related to his first sentencing in Fields, 2014
      Cal. App. Unpub. LEXIS 7029, at *16-20, and rejected his claims related to his second
28    sentencing in Fields, 2016 Cal. App. Unpub. LEXIS 6050, at *16-27.
                                                        16
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 17 of 18

 1    violation of state statutes are matters of state concern.” Makal v. State of Arizona, 544 F.2d 1030,

 2    1035 (9th Cir. 1976).

 3            Here, petitioner fails to state a federal claim for relief, but rather contests the decisions

 4    made at sentencing on state law grounds. Whether to strike prior felonies in response to a

 5    Romero motion lies within the trial court’s discretion. See People v. Superior Court (Romero), 13

 6    Cal. 4th 497, 508 (Cal. 1996); Brown v. Mayle, 283 F.3d 1019, 1040 (9th Cir. 2002) (vacated and

 7    remanded on other grounds in Mayle v. Brown, 538 U.S. 901 (2003)) (finding a petitioner’s claim

 8    that he should be resentenced in light of Romero was not cognizable on federal habeas review).

 9    The remaining sentencing decisions disputed by petitioner were also firmly within the discretion

10    of the trial court. See Souch, 289 F.3d at 623. The Court of Appeal reviewed the trial court’s

11    denial of petitioner’s Romero motion and related sentencing decisions for an abuse of discretion

12    under California state law and found none. See Fields, 2014 Cal. App. Unpub. LEXIS 7029, at

13    *16-20. Therefore, we are bound by the Court of Appeal’s determination and decline to grant

14    petitioner relief.

15            d.      Motion to Reduce Restitution

16            Petitioner seeks a reduction in his court-ordered restitution to the minimum amount

17    allowed by law. ECF No. 1 at 32. Petitioner disputes the trial court’s interpretation of California

18    state law and claims that the court failed to consider certain factors when determining restitution.

19    Id. at 37. However, “[f]ederal habeas relief does not lie for errors of state law.” Estelle, 502 U.S.

20    at 71-72. Therefore, we decline to review the trial court’s restitution determination and deny his
21    motion. .

22    III.    Certificate of Appealability

23            A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

24    court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

25    Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing § 2254 Cases requires a

26    district court to issue or deny a certificate of appealability when entering a final order adverse to a
27    petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

28    Cir. 1997). A certificate of appealability will not issue unless a petitioner makes “a substantial
                                                          17
     Case 1:18-cv-01545-DAD-JDP Document 43 Filed 06/05/20 Page 18 of 18

 1    showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires

 2    the petitioner to show that “jurists of reason could disagree with the district court’s resolution of

 3    his constitutional claims or that jurists could conclude the issues presented are adequate to

 4    deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord Slack v.

 5    McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial showing of the

 6    denial of a constitutional right. Thus, we recommend that the court not issue a certificate of

 7    appealability.

 8    IV.      Findings and Recommendations

 9             The court should deny the petition for a writ of habeas corpus, ECF No. 1, and decline to

10    issue a certificate of appealability. These findings and recommendations are submitted to the

11    U.S. District Court judge presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of

12    the Local Rules of Practice for the United States District Court, Eastern District of California.

13    Within thirty days of the service of the findings and recommendations, the parties may file

14    written objections to the findings and recommendations with the court and serve a copy on all

15    parties. That document must be captioned “Objections to Magistrate Judge’s Findings and

16    Recommendations.” The district judge will then review the findings and recommendations under

17    28 U.S.C. § 636(b)(1)(C).

18    V.       Order

19             Petitioner’s motion to reduce his restitution is denied. ECF No. 1 at 32.

20
      IT IS SO ORDERED.
21

22
      Dated:      June 5, 2020
23                                                        UNITED STATES MAGISTRATE JUDGE
24

25    No. 206.
26
27

28
                                                         18
